 

 

 

 

Case 7:20-mj-00888 Document 10 Filed on 04/23/20 in TXSD Page 1 of 3

AO 91 (Rev. 02/09) Criminal Complaint

United States District Court
Southern District Of Texas
Fite

UNITED STATES DISTRICT COURT apr 21 2020

. for the

Southern District of Texas David J. Bradley, Clerk

United States of America
v.

 

We pares
pret iete
ot

3)
RES La

Marinelli HINOJOSA-Cantu ( YOB 1976) USC

 

Defendant

  

Eve. M-Q0-0888-M\

CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date of _04/16/2020 in the county of

Texas , the defendant violated - 8
, an offense described as follows:

Starr in the Southem District of
U.S.C. § 1324(a)(1)(A)(Iii)

 

Knowing or in reckless disregard of the fact that Brayan Jose JARA-Castro (COB: Ecuador), Olga Lucia
CUJILEMA-Gualacio (COB: Ecuador), Segundo Liberato QUIZHPI-Palichizaca (COB: Ecuador) and twenty-seven (27)
others, for a total of thirty (30), who were aliens, who had come to, entered or remained in the United States in violation
of law, concealed, harbored, or shielded from detection or attempted to conceal, harbor, or shield from detection, such
aliens in any place, including any building or any means of transportation; to wit: a residence in Rio Grande City, Texas.

This criminal complaint is based on these facts:
See Attachment "A"

. a Continued on the attached sheet.

Approved by AUSA /s/ Laura Garcia

Submitted by reliable electronic means, sworn to and
attested telephonically per FED.R.CR.4.1, and probable
cause found on:

Date: 04/21/2020

City and state: McAllen, Texas

isNGarl A. Kailipaka

 

Complainant's signature

Carl A. Kailipaka, HSI Task Force Officer

 

Printed name and title

Jfidge’s signature
/ {Ss Hacker, U.S. Magistrate Judge

iY [ Printed name and title
 

 

Case 7:20-mj-00888 Document 10° Filed on 04/23/20 in TXSD Page 2 of 3

. ATTACHMENT A

|, Carl A. Kailipaka, am a Task Force Officer (TFO) assigned to the United States
Homeland Security Investigations (HSI), Falcon Dam, Texas and have knowledge of the
following facts:

On Thursday, April 16, 2020, at approximately 8:40 AM, U.S. Border Patro! Agents in
Freer, Texas, apprehended thirty (30) undocumented aliens (UDAs) being transported
in the back of a dump truck the aliens were suspected to have been loaded from the Rio
Grande Valley area,

HSI TFOs traveled to Laredo North, Texas Border Patrol Station to conduct interviews
of the smuggling UDAs.

Brayan Jose JARA-Castro one of the UDAs from Ecuador stated he was to pay

$12,000.00 United States Dollars (USD) to be smuggled into the United States. After

smugglers illegally crossed him and a group through the river he was initially taken to an

abandoned house, then later a ranch then taken to a last house before loading into the

dump truck. At the last house they were received by a male subject who he identified as
‘and a female who he thought was

JARA stated he had photographs of ‘saved on his cellular telephone. JARA
provided HSI TFO’s verbal and written consent to search his cellular telephone,

showing agents several images of the UDA’s with a male he identified as _

JARA stated in the early morning of April 16, 2020, ' - ’ instructed everyone to go
outside and enter the rear of an awaiting dump truck. JARA stated. *" provided a
ladder for them to climb inside the dump truck.

Through research and queries runon US Border Patrol systems, HS! TFO’s were able
to identify the alias ‘as United States Citizen(USC) == €_....
and the female was identified as USC | .

JARA was then presented with two photo lineups. In one lineup JARA identified _
as being . In the other lineup JARA identified . as
the female who provided them with food and water.

Olga Lucia CUJILEMA-Gualacio another of the UDAs from Ecuador stated she was
going to pay $14,000.00 USD to be smuggled into the United States. CUJILEMA stated
that she and several other Ecuadorians illegally crossed into the United States.
CUJILEMA stated she was transported to several stash houses and could remember:
where one of the houses was located via Google maps. CUJILEMA stated that at the
last stash house they went to there was a male subject they called’
 

Case 7:20-mj-00888 Document 10 Filed on 04/23/20 in TXSD Page 3 of 3.

CUJILEMA stated said he was the boss. CUJILEMA said '

also took a picture with the group. CUJILEMA stated there was also a female at the
stash house she believes was the wife of CUJILEMA stated that the dump
truck she was being transported in was located at the last stash house and

instructed her to climb into the dump truck.

CUIJELMA was presented with two photo lineups. In one lineup CUJILEMA identified
as being | . In another lineup CUJILEMA identified —
as the female in the home with .

Segundo QUIZHPI-Pallchizaca, another of the UDAs from Ecuador, stated that he was

going to pay $15,000.00 USD to be smuggled into the United States. QUIZHPI stated

that at the last stash house a subject known to him as oversaw the stash

house, QUIZHPI stated there was also a female subject with . QUIZHPI stated
told them to go outside to the dump truck.

QUIZPHI gave agents verbal and written consent to search his cellular telephone.
Agents found a picture of a Google map pin drop on his cellular telephone which
QUIZPHI stated was the location of the last stash house. QUIZPHI was able to’ identify
the location of the stash house, via Google maps, as being located at

_ in Rio Grande City, Texas.

 

QUIZHPI was able to identify —_. in a picture taken at the stash house on JARA-
Castro’s cellular telephone. QUIZHPI was able to_identify Lone 1in a photo
lineup as the female at the stash house with’ that gave them food and water.

 
